Exhibit 10.2

Schrödinger, Inc.

 

STOCK OPTION AGREEMENT FOR NON-U.S. PARTICIPANTS

 

Schrödinger, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2020 Equity Incentive Plan. The terms and conditions attached
hereto are also a part hereof.

Notice of Grant

Name of optionee (the “Participant”):

 

Grant Date:

 

Nonstatutory Stock Option:

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

Option exercise price per Share:1

 

Number, if any, of Shares that vest immediately on the grant date:

 

Shares that are subject to vesting schedule:

 

Vesting Start Date:

 

Final Exercise Date: 2

 

Vesting Schedule:

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

Schrödinger, Inc.


Signature of Participant

 


Street Address

By:

Name of Officer

Title:


City/State/Zip Code




 

1    

This must be at least 100% of the Grant Date Fair Market Value (as defined in
the Plan) of the Common Stock on the date of grant.

2  

The Final Exercise Date must be no more than 10 years from the date of grant for
the option to qualify as an ISO. The correct approach to calculate the final
exercise date is to use the day immediately prior to the date ten years out from
the date of the stock option award grant.



--------------------------------------------------------------------------------

 

Schrödinger, Inc.

Stock Option Agreement for Non-U.S. Participants

Incorporated Terms and Conditions

1.Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant of an option to purchase, in whole or in
part, on the terms provided herein, including any additional terms and
conditions for the Participant’s country included in the appendix attached
hereto and in the Company’s 2020 Equity Incentive Plan (the “Plan”), the number
of Shares set forth in the Notice of Grant of common stock, $0.01 par value per
share, of the Company (“Common Stock”), at the exercise price per Share set
forth in the Notice of Grant. Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on the Final Exercise Date set forth in the
Notice of Grant (the “Final Exercise Date”).

The option evidenced by this agreement is not intended to be an incentive stock
option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth in the Notice of Grant.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise. Each election to exercise this option shall be in writing,
in the form of the Stock Option Exercise Notice attached as Annex A, signed by
the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form (which may be electronic or
through a third party equity plan administrator) as is approved by the Company,
together with payment in full in the manner provided in the Plan. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.

(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, director or officer of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

- 2 -



--------------------------------------------------------------------------------

 

(c)Termination of Relationship with the Company. If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the restrictive covenants (including, without
limitation, the non-competition, non-solicitation, or confidentiality
provisions) of any employment contract, any non-competition, non-solicitation,
confidentiality or assignment agreement to which the Participant is a party, or
any other agreement between the Participant and the Company, the right to
exercise this option shall terminate immediately upon such violation.

For purposes of this option grant, the Participant’s status as an Eligible
Participant will be considered to have ceased as of the date the Participant is
no longer actively providing services to the Company, the Employer or any of the
other affiliates of the Company (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or engaged or the terms of
the Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in this agreement or determined by the Company, the
Participant’s right to vest in and exercise the options under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the period of service would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where the participant is employed or providing services or the
terms of the Participant’s employment or service agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of this option grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence).

 

(d)Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e)Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such employment or other relationship termination is subsequent to the
date of delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of (i)
such time as it is determined or otherwise agreed that the Participant’s
employment or other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this

- 3 -



--------------------------------------------------------------------------------

 

option shall, pursuant to the preceding sentence, terminate upon the effective
date of such termination of employment or other relationship). If the
Participant is party to an employment, consulting or severance agreement with
the Company which agreement, plan or arrangement contains a definition of
“cause” for termination of employment, “Cause” shall have the meaning ascribed
to such term in such agreement, plan or arrangement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant’s employment shall be
considered to have been terminated for Cause if the Company determines, within
30 days after the Participant’s resignation, that termination for Cause was
warranted.

4.Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;

(c)all decisions with respect to future options or other grants, if any, will be
at the sole discretion of the Company;

(d)the option grant and participation in the Plan shall not create a right to
employment or other service relationship with the Company;

(e)the option grant and participation in the Plan shall not be interpreted as
forming or amending an employment or service contract with the Company or the
Employer, and shall not interfere with the ability of the Company, the Employer
or any affiliate of the Company, as applicable, to terminate the Participant’s
employment relationship (if any);

(f)the Participant is voluntarily participating in the Plan;

(g)the option and the shares of Common Stock subject to the option, and the
income from and value of same, are not intended to replace any pension rights or
compensation;

(h)the option and the shares of Common Stock subject to the option, and the
income and value of same, are not part of normal or expected compensation for
purposes of, including but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, holiday pay, long-service awards, pension or retirement or welfare
benefits or similar payments;

(i)unless otherwise agreed with the Company in writing, the option and the
shares of Common Stock subject to the option, and the income and value of same,
are not granted as

- 4 -



--------------------------------------------------------------------------------

 

consideration for, or in connection with, the service the Participant may
provide as a director of a subsidiary of the Company;

(j)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the option resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or engaged or the terms of the
Participant’s employment agreement, if any);

(l)if the underlying shares of Common Stock do not increase in value, the option
will have no value;

(m)if the Participant exercises the option and acquires shares of Common Stock,
the value of such shares of Common Stock may increase or decrease in value, even
below the Exercise Price; and

(n)neither the Company, the Employer nor any other subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the option or of any amounts due to me pursuant to the settlement
of the option or the subsequent sale of any shares of Common Stock acquired upon
settlement.

5.Tax Matters.

(a)Acknowledgments; Responsibility for Taxes. The Participant acknowledges that,
regardless of any action taken by the Company or, if different, the
Participant’s employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable or deemed applicable to the Participant (“Tax-Related
Items”), is and remains the Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this option grant, and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the option to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, by
acceptance of the option, the Participant authorizes and directs the Company and
any brokerage firm determined acceptable to the Company to sell on the
Participant’s behalf a whole number of shares from those shares of Common Stock
issued to the

- 5 -



--------------------------------------------------------------------------------

 

Participant upon exercise of the option as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the any applicable
withholding obligations for Tax-Related Items. In the event that such
withholding by sale of shares of Common Stock is problematic under applicable
tax or securities law or has materially adverse accounting consequences, the
Participant hereby authorizes the Company and/or the Employer to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(1)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer or any affiliate;

(2)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

(3)any other arrangement approved by the Committee and permitted under
applicable law.

The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates
applicable in the Participant’s jurisdiction(s). In the event of
over-withholding, the Participant may receive a refund of any over-withheld
amount in cash (with no entitlement to the equivalent in shares of Common
Stock), or if not refunded, the Participant may seek a refund from the local tax
authorities. In the event of under-withholding, the Participant may be required
to pay any additional Tax-Related Items directly to the applicable tax authority
or to the Company and/or the Employer.

The Company may refuse to issue or deliver the shares or the proceeds of the
sale of shares of Common Stock, if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

(c)Disqualifying Disposition. If this option is an incentive stock option and
the Participant disposes of Shares acquired upon exercise of this option within
two years from the Grant Date or one year after such Shares were acquired
pursuant to exercise of this option, the Participant shall notify the Company in
writing of such disposition.

6.Transfer Restrictions; Clawback.

(a)This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

(b)In accepting this option, the Participant agrees to be bound by any clawback
policy that the Company has in place or may adopt in the future.

 

7.Data Protection.

If the Participant would like to participate in the Plan, the Participant will
need to review the information provided in this Section 7 and, declare with its
signature under this agreement consent to processing of Participant’s personal
data for such processing activities requiring consent.

 

- 6 -



--------------------------------------------------------------------------------

 

If the Participant is based in the EEA+, the Participant has the right to
withdraw his or her consent for such processing activities at any time and
declares that he read the transparency document on the website of the Company
or, if different, the Participant’s employer. The withdrawal of consent does not
affect the lawfulness of processing based on consent before its withdrawal.
Other processing activities (e.g. the transfer of personal data to tax
authorities) are based on other legal grounds, e.g. a legal obligation to which
the controller is subject, or a legitimate interest pursued by the controller or
by a third party. For such processing activities consent is not needed or given
by the Participant.

 

 

(a)EEA+ Controller and Representative. If the Participant is based in the
European Union (“EU”), the European Economic Area, or the United Kingdom
(collectively “EEA+”), the Participant should note that the Company, with its
registered address at 120 West 45th Street, 17th Floor, New York, New York
10036, United States of America, is the controller responsible for the
processing of the Participant’s personal data in connection with the Agreement
and the Plan. The Company’s representative in the EU by means of Art. 27 GDPR is
Prof. Dr. h.c. Heiko Jonny Maniero, DGD Deutsche Gesellschaft für Datenschutz
GmbH, Fraunhoferring 3, 85238 Petershausen. The representative can be reached by
email at heiko.maniero@dg-datenschutz.de.

(b)Data Collection and Usage. The Company collects, uses and otherwise processes
certain personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, which the Company receives from the
Participant, Participant’s Employer or otherwise in connection with this
Agreement or the Plan (“Data”), for the purposes of implementing, administering
and managing the Plan and allocating Shares pursuant to the Plan.

If the Participant is based in the EEA+, the legal basis, where required, for
the processing of Data by the Company is the necessity of the data processing
for the Company to (i) perform its contractual obligations under this Agreement,
(ii) comply with legal obligations established in the EEA+, (iii) pursue the
legitimate interest of complying with legal obligations established outside of
the EEA+, or (iv) consent of the Participant.

If the Participant is based outside of the EEA+, the legal basis, where
required, for the processing of Data by the Company is the Participant’s
consent, as further described below.

(c)Stock Plan Administration Service Providers. The Company transfers Data to TD
Ameritrade Inc., an independent service provider, which is assisting the Company
with the implementation, administration and management of the Plan (“Broker”).
In the future, the Company may select a different service provider and share
Data with such other provider serving in a similar manner. Broker will open an
account for the Participant to receive and trade Shares acquired under the Plan.
The Participant may be asked to agree on separate terms and data processing
practices with Broker, with such agreement being a condition to the ability to
participate in the Plan.

- 7 -



--------------------------------------------------------------------------------

 

(d)International Data Transfers. In the event the Participant resides, works or
is otherwise located outside of the U.S., Data will be transferred from the
Participant’s country to the U.S., where the Company and its service providers
are based. The Participant understands and acknowledges that the U.S. might not
provide a level of protection of personal data equivalent to the level of
protection in the Participant’s country.

If the Participant is based in the EEA+, the legal basis, where required, for
the transfer of Data from the EEA+ to the Company and onward from the Company to
Broker or, as the case may be, a different service provider of the Company in
the U.S. is to satisfy the Company’s contractual obligations under the terms of
this Agreement and/or its use of the standard data protection clauses adopted by
the EU Commission.

If the Participant is based outside of the EEA+, the Company’s legal basis,
where required, for the transfer of Data from the Participant’s country to the
Company and from the Company onward to Broker or, as the case may be, a
different service provider of the Company is the Participant’s consent, as
further described below.

(e)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.

(f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based and subject to the conditions set out in applicable law, such rights may
include the right to request from the Company access to and rectification,
erasure or portability of Data, to restrict or object to the processing of Data,
lodge a complaint with a supervisory authority and/or to receive a list with the
names and addresses of any potential recipients of Data.

(g)Necessary Disclosure of Personal Data. The Participant understands that
providing the Company with Data is necessary for the performance of the
Agreement and that the Participant’s refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.

(h)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing any consents referred
to herein on a purely voluntary basis. The Participant understands that he or
she may withdraw any such consent at any time with future effect for any or no
reason. If the Participant does not consent, or if the Participant later seeks
to withdraw the Participant’s consent, the Participant’s salary from or
employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant the options or other awards to the
Participant or administer or maintain the options.

If the Participant is based outside of the EEA+, by accepting the options and
indicating consent via the Company’s online acceptance procedure, the
Participant explicitly declares his or her consent to the entirety of the Data
processing operations described in this Section 9 including, without limitation,
the onward transfer of Data by the Company to Broker or, as the case may be, a
different service provider of the Company in the U.S.

 

- 8 -



--------------------------------------------------------------------------------

 

8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or the acquisition or sale of the underlying shares
of Common Stock. The Participant understands and agrees that he or she should
consult with the Participant’s own personal tax, legal and financial advisors
regarding participation in the Plan before taking any action related to the
Plan.

9.Governing Law and Venue. The provisions of this Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the State of Delaware. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to the exclusive jurisdiction of the State of New York and
agree that such litigation shall be conducted only in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where this grant is made and/or to be
performed.

10.Entire Agreement; Enforcement of Rights. This Agreement, together with the
Plan, sets forth the entire agreement and understanding of the parties relating
to the subject matter herein and supersedes all prior discussions, agreements,
commitments, or negotiations between the parties. No adverse modification or
amendment of this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the parties to this Agreement
(which may be electronic). The failure by either party to enforce any rights
under this Agreement will not be construed as a waiver of any rights of such
party.

11.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and (c)
the balance of this Agreement shall be enforceable in accordance with its terms.

12.Consent to Electronic Delivery and Participation. The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

13.Language. The Participant acknowledges that the Participant is proficient in
the English language and, accordingly, understands the provisions of this
Agreement and the Plan. If the Participant has received this Agreement, or any
other document related to the option and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

14.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the shares of Common Stock, the Company
shall not be required to deliver any shares issuable upon exercise of the option
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under

- 9 -



--------------------------------------------------------------------------------

 

rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Agreement without the Participant’s consent to the extent necessary to comply
with securities or other laws applicable to issuance of shares.

15.Provision of the Plan; Country-Specific Provisions. This option is subject to
the provisions of the Plan (including the provisions relating to amendments to
the Plan), a copy of which is furnished to the Participant with this option.
This option also shall be subject to any special terms and conditions set forth
in the Appendix for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.

16.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the option,
and on any shares of Common Stock issued upon the exercise of the option, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to accept any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

17.Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including, but not limited to, the United States and the Participant’s country,
which may affect the Participant’s ability to accept, acquire, sell, or
otherwise dispose of shares of Common Stock, rights to acquire shares of Common
Stock (e.g., options), or rights linked to the value of shares of Common Stock
under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before the
Participant possessed inside information. Furthermore, the Participant could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s trading policy. Neither the Company nor any of its
affiliates will be responsible for such restrictions or liable for the failure
on the Participant’s part to know and abide by such restrictions. The
Participant should consult with his or her own personal advisor regarding
compliance with such restrictions.

[Remainder of Page Intentionally Left Blank]




- 10 -



--------------------------------------------------------------------------------

 

ANNEX A

Schrödinger, Inc.

Stock Option Exercise Notice

Schrödinger, Inc.

120 West 45th Street

17th Floor

New York, NY 10036-4041

 

Dear Sir or Madam:

I, (the “Participant”), hereby irrevocably exercise the right to purchase shares
of the Common Stock, $0.01 par value per share (the “Shares”), of Schrödinger,
Inc. (the “Company”) at $     per share pursuant to the Company’s 2020 Equity
Incentive Plan and a stock option agreement with the Company dated (the “Option
Agreement”). Enclosed herewith is a payment of $, the aggregate purchase price
for the Shares. The certificate for the Shares should be registered in my name
as it appears below or, if so indicated below, jointly in my name and the name
of the person designated below, with right of survivorship.

 

Dated:


Signature
Print Name:

Address:

 

 

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

 




- 11 -



--------------------------------------------------------------------------------

 

Schrödinger, Inc.

 

COUNTRY-SPECIFIC APPENDIX TO

STOCK OPTION AGREEMENT FOR NON-U.S. PARTICIPANTS

Capitalized terms used but not defined in this Country-Specific Appendix (the
“Appendix”) shall have the same meanings assigned to them in the Plan or the
Agreement.

Terms and Conditions

This Appendix, which is part of the Agreement, includes additional terms and
conditions that govern the option if the Participant works and/or resides in one
of the countries listed below. If the Participant is a citizen or resident of a
country other than the one in which he or she is currently working (or is
considered as such for local law purposes), or if the Participant transfers
employment or residency to a different country after receiving the option, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the recipient.

Notifications

This Appendix also includes information regarding certain other issues about
which the Participant should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2020. Such laws are often
complex and change frequently. As a result, the recipient should not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be
out-of-date when the option vests or is exercised and/or the Participant sells
any shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation. As a result, the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant is strongly advised to seek appropriate professional advice as
to how the relevant laws in the recipient’s country may apply to his or her
situation.

If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working (or is considered as such for local law
purposes), or transfers employment/residency to a different country after
receiving the option, the notifications contained in this Appendix may not be
applicable to the Participant in the same manner.




- 12 -



--------------------------------------------------------------------------------

 

AUSTRALIA

 

Notifications

 

Tax Conditions. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the options granted under the Plan, such that the option grant is
intended to be subject to deferred taxation.

 

Securities Law Information. If the Participant acquires shares of Common Stock
under the Plan and offer such shares of Common Stock for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. The Participant should obtain legal advice
regarding the disclosure obligations prior to making any such offer.

 

Exchange Control Information. If the Participant is an Australian resident,
exchange control reporting is required for cash transactions exceeding AUD10,000
and international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on the Participant’s behalf. If there
is no Australian bank involved with the transfer, the Participant will be
required to file the report.

 

FRANCE

Terms and Conditions

 

Consent to Receive Information in English. By accepting the grant of the option,
the Participant confirms having read and understood the Agreement, the Notice of
Grant and the Plan, including all terms and conditions included therein, which
were provided in the English language. Participant accepts the terms of those
documents accordingly.

Consentement relatif à la réception d’informations en langue anglaise. En
acceptant l’attribution d’Option, le Participant confirme avoir lu et compris le
Contrat d’Options, l’Avis d’Attribution et le Plan, y compris tous leurs termes
et conditions, qui ont été transmis en langue anglaise. Le Participant accepte
les dispositions de ces documents en connaissance de cause.

Notifications

Tax Information. The option is not intended to be French tax-qualified under
sections L. 225-177 to L. 225-186-1 of the French Commercial Code and the
relevant sections of the French Tax Code or French Social Security Code.

Exchange Control Information. If the Participant imports or exports cash (e.g.,
proceeds from the sale of shares of Common Stock acquired under the Plan) with a
value equal to or exceeding a certain threshold (currently €10,000), and does
not use a financial institution to do so, he or she must submit a report to the
customs and excise authorities.

Foreign Asset/Account Reporting Information. If the Participant holds cash or
shares of Common Stock outside of France, the Participant must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) on an annual basis, on form No. 3916, together with
their income tax return. It is the Participant’s responsibility to comply

- 13 -



--------------------------------------------------------------------------------

 

with French foreign asset and account reporting requirements, and neither the
Company nor the Employer will be liable for any resulting fines or penalties.

GERMANY

Notifications

 

Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the purchase or sale of securities (e.g., cross-border
remittance of cash to purchase shares or transfer of proceeds from the sale of
shares of Common Stock into Germany) must be reported monthly to the German
Federal Bank. In the event that German residents make or receive a payment in
excess of this amount, the resident must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (Allgemeines
Meldeportal Statistik) available via Bundesbank’s website: www.bundesbank.de.

Foreign Asset/Account Reporting Information. If the acquisition of shares of
Common Stock under the Plan leads to a “qualified participation” at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files his or her tax return for the relevant year. A
qualified participation is attained if (i) the value of the shares of Common
Stock acquired exceeds €150,000 or (ii) in the unlikely event the Participant
holds shares of Common Stock exceeding 10% of the Company’s total Common Stock.

 

INDIA

Terms and Conditions

 

Cashless Sell-To-Cover Exercise Prohibited. Due to the exchange controls in
India, the Participant must either exercise the option using cash to pay the
exercise price or by using the cashless sell-all method of exercise. The
Participant may not exercise the Option using the cashless sell-to-cover method
of exercise, whereby the Participant sells only enough Common Stock to cover the
exercise price. The Company reserves the right to provide additional methods of
exercise to the Participant depending on the development of local law.

Notifications

 

Exchange Control Information. Indian residents are required to repatriate the
proceeds from the sale of shares of Common Stock to India within specified
timeframes. The Participant must retain the foreign inward remittance
certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or the Employer requests proof of
repatriation. It is the Participant’s responsibility to comply with these
requirements. Neither the Company nor the Employer will be liable for any fines
or penalties resulting from the Participant’s failure to comply with any
applicable laws.

 

Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
shares of Common Stock held outside of India) in their annual tax returns. The
Participant is responsible for complying with this reporting obligation and
should confer with his or her personal tax advisor to determine the
Participant’s

- 14 -



--------------------------------------------------------------------------------

 

obligations in this regard.

Ireland

Notifications

Director Notification Obligation. If the Participant is a director, shadow
director, or secretary of an Irish affiliate, the Participant is required to
notify such Irish affiliate in writing if the Participant receives or disposes
of an interest in the Company representing more than 1% of the Company’s voting
share capital (e.g., options, shares of Common Stock, etc.), if the Participant
becomes aware of the event giving rise to such notification requirement, or if
the Participant becomes a director, shadow director, or secretary of an Irish
affiliate if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to the director, shadow director, or
secretary).

 

Japan

Notifications

Exchange Control Information. If the Participant acquires shares of Common Stock
valued at more than ¥100,000,000 in a single transaction, the Participant must
file a Securities Acquisition Report with the Ministry of Finance through the
Bank of Japan within 20 days of the acquisition of the Shares.

In addition, if the Participant pays more than ¥30,000,000 in a single
transaction for the purchase of Shares when the Participant exercises the
Option, the Participant must file a Payment Report with the Ministry of Finance
through the Bank of Japan within 20 days of the date that the payment is made.
The precise reporting requirements vary depending on whether or not the relevant
payment is made through a bank in Japan.

Please note that a Payment Report is required independently from a Securities
Acquisition Report; therefore, the Participant must file both a Payment Report
and a Securities Acquisition Report if the total amount that Participant pays in
a single transaction for exercising the Option and purchasing Shares exceeds
¥100,000,000.

Foreign Asset / Account Reporting Information. The Participant will be required
to report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Participant should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to him or her and whether the requirement extends to any outstanding
options, shares of Common Stock and/or cash acquired under the Plan.

 

United Kingdom

 

Terms and Conditions

Tax Matters. The following provision supplements Section 5 of the Agreement:

- 15 -



--------------------------------------------------------------------------------

 

Without limitation to Section 5 of the Agreement, the Participant agrees that
the Participant is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company or the Employer
or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on the Participant’s behalf.

Notwithstanding the foregoing, if the Participant is a director or an executive
officer of the Company (within the meaning of such terms for purposes of Section
13(k) of the Exchange Act), the Participant acknowledges that the Participant
may not be able to indemnify the Company or the Employer for the amount of any
income tax not collected from or paid by the Participant, as it may be
considered a loan. In this case, the amount of any income tax not collected
within 90 days of the end of the U.K. tax year in which the event giving rise to
the Tax-Related Item(s) occurs may constitute an additional benefit to the
Participant on which additional income tax and National Insurance contributions
(“NICs”) may be payable. The Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee NICs due on this additional benefit,
which the Company or the Employer may recover from the Participant by any of the
means referred to in the Plan or Section 5 of the Agreement.

NIC Joint Election. As a condition of participation in the Plan and the vesting
and settlement of the Award or receipt of any benefit in connection with the
Award, the Participant agrees to accept any liability for secondary Class 1 NICs
that may be payable by the Company or the Employer (or any successor to the
Company or the Employer) in connection with the option and any event giving rise
to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Participant agrees to enter into the following joint election
with the Company, the form of such joint election being formally approved by
HMRC (the “Joint Election”), and any other required consent or elections. The
Participant further agrees to enter into such other Joint Elections as may be
required between the Participant and any successor to the Company and/or the
Employer for the purpose of continuing the effectiveness of the Joint Election.
The Participant further agrees that the Company and/or the Employer may collect
the Employer’s Liability from the Participant by any of the means set forth in
the Plan or Section 5 of the Agreement.

If the Participant does not enter into the Joint Election prior to vesting of
the options or any other event giving rise to Tax-Related Items, the Participant
will not be entitled to vest in or exercise the option and acquire shares of
Common Stock (or receive any other benefit in connection with the option) unless
and until the Participant enters into the Joint Election, and no shares of
Common Stock or other benefit will be issued to the Participant under the Plan,
without any liability to the Company, the Employer or any other service
recipient.

 

- 16 -

